Appeal by the defendant from a judgment of the Supreme Court, Kings County (Cirigliano, J.), rendered February 4, 1993, convicting him of burglary in the second degree and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
*954Ordered that the judgment is affirmed.
The defendant’s challenge to the prosecutor’s summation remarks is unpreserved for appellate review (see, CPL 470.05 [2]), and, in any event, is without merit.
Furthermore, the Trial Judge properly refused to charge the lesser-included offense of criminal trespass. No reasonable view of the evidence warranted giving the charge on criminal trespass (see, People v Henderson, 41 NY2d 233). To allow the jury to consider criminal trespass would have forced the jury "to resort to sheer speculation” (People v Scarborough, 49 NY2d 364, 371). Ritter, J. P., Copertino, Friedmann and Florio, JJ., concur.